Case: 16-50390      Document: 00513926603         Page: 1    Date Filed: 03/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals

                                      No. 16-50390
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 27, 2017

BLAYNE WILLIAMS,                                                      Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellant

v.

CITY OF AUSTIN,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-695


Before PRADO, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Police Officer Blayne Williams appeals the district court’s grant of
summary judgment on his discrimination, retaliation, and harassment claims
against the City of Austin. Having read the briefs, reviewed the record, and
heard oral arguments, we AFFIRM.
       As to his claim that he was suspended and denied promotions because
he is African-American, Williams does not make out a prima facie case. He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50390    Document: 00513926603     Page: 2     Date Filed: 03/27/2017



                                 No. 16-50390
tries to do so by pointing to Frank Corpus (Hispanic) and Richard Will
(white)—Austin Police Officers he alleges were similarly situated but treated
more favorably.   Corpus’s and Will’s disciplinary history, however, is not
comparable to Williams’s. Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 260 (5th
Cir. 2009). Williams previously sustained a serious policy violation that could
have resulted in an indefinite suspension. Corpus, on the other hand, only had
a prior one-day suspension. And Will seemingly had no discipline history. This
makes Corpus and Will unsuitable comparators.
      Williams’s retaliation claim likewise fails.       Assuming Williams has
established a prima facie case of retaliation, the City offers a nonretaliatory
reason for Williams’s suspension: his discipline history.       And we are not
satisfied that Williams’s evidence creates “a conflict in substantial evidence”
on the ultimate issue of but-for causation (in other words, it does not show the
City’s reason is pretextual). Hernandez v. Yellow Transp., Inc., 670 F.3d 644,
658 (5th Cir. 2012). This is true even considering the affidavits Williams
provides from three former police officers making vague allegations that the
police chief previously chastised other employees who opposed his actions. Our
cases require more to create a fact issue on pretext. See, e.g., Shackelford v.
Deloitte & Touche, LLP, 190 F.3d 398, 408–09 (5th Cir. 1999); see also Evans
v. City of Houston, 246 F.3d 344, 354 (5th Cir. 2001).
      Finally, Williams’s evidence falls well short of establishing the severe or
pervasive harassment necessary to make out a claim of a hostile work
environment. Ramsey v. Henderson, 286 F.3d 264, 269–70 (5th Cir. 2002).
      We AFFIRM the judgment of the district court.




                                       2